Per Curiam.
This is an original action in which petitioner has filed in this court “Complaint to Compel Judge to Rule on Motion for New Trial,” and asks that *611a writ of mandate issue out of this court directed to respondent court.
Petitioner has not complied with Rule 2-35 of this court requiring petitions for writs of mandate to be filed in sextuplícate, nor has he provided this court with certified copies of the pleadings, orders and entries pertaining to the subject matter as required by such rule when the relief sought pertains to a proceeding in an inferior court.
The writ of mandate is denied.
Note. — Reported in 136 N. E. 2d 616.